 Case 21-03000-sgj Doc 65 Filed 02/11/21                Entered 02/11/21 10:55:03   Page 1 of 5



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

In re:                            §                                   Case No. 19-34054
                                  §
HIGHLAND CAPITAL MANAGEMENT, L.P. §                                   Chapter 11
                                  §
    Debtor.                       §

                                     §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                     §
     Plaintiff.                      §
                                     §
v.                                   §
                                     §                                Adversary No. 21-03000
HIGHLAND CAPITAL MANAGEMENT,         §
FUND ADVISORS, L.P., NEXPOINT        §
ADVISORS, L.P., HIGHLAND INCOME      §
FUND, NEXPOINT STRATEGIC             §
OPPORTUNITIES FUND, NEXPOINT         §
CAPITAL, INC., AND CLO HOLDCO, LTD., §
                                     §
     Defendants.                     §

                  AGREED MOTION FOR CONTINUANCE OF HEARING


AGREED MOTION FOR CONTINUANCE OF HEARING                                                   PAGE 1
 Case 21-03000-sgj Doc 65 Filed 02/11/21               Entered 02/11/21 10:55:03       Page 2 of 5




         Plaintiff Highland Capital Management, L.P. (the “Debtor”) and Defendants Highland

Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P., Highland Income Fund,

NexPoint Strategic Opportunities Fund, and NexPoint Capital, Inc. (collectively, the “Defendants”

and with the Debtor, the “Parties”) hereby file this Agreed Motion for Continuance of Hearing (the

“Motion”) requesting that the Court continue the hearing on Plaintiff’s Emergency Motion for a

Temporary Restraining Order and Preliminary Injunction against Certain Entities Owned and/or

Controlled by Mr. James Dondero [Docket No. 5] (the “Injunction Motion”) from February 17,

2021 at 9:30 a.m. to February 18, 2021 at 2:30 p.m. (Central Time). In support thereof, the Parties

respectfully represent as follows:

         1.        The Parties respectfully request that the Court continue the hearing on the

Injunction Motion from February 17, 2021 to February 18, 2021 starting at 2:30 p.m. (Central

Time).

         2.        Good cause exists for the continuance of the hearing.         It was just recently

discovered that the February 17 hearing setting conflicts with a prior obligation of Mr. Dondero to

be in Family Court for an all-day hearing on his divorce that same day.

         3.        Given the scheduling conflict, the Parties have agreed to a continuance of the

hearing on the Injunction Motion from February 17 to February 18 at 2:30 p.m. (Central Time).

         4.        This Motion is not sought for delay, but so that justice may be done.

                                            CONCLUSION

         For the foregoing reasons, the Parties respectfully request that the Court enter an order

granting this Motion and providing the Parties such other and further relief to which they may be

justly entitled.




AGREED MOTION FOR CONTINUANCE OF HEARING                                                       PAGE 2
 Case 21-03000-sgj Doc 65 Filed 02/11/21   Entered 02/11/21 10:55:03      Page 3 of 5




Dated: February 11, 2021.      PACHULSKI STANG ZIEHL & JONES LLP

                               Jeffrey N. Pomerantz (CA Bar No. 143717)
                               Ira D. Kharasch (CA Bar No. 109084)
                               John A. Morris (NY Bar No. 266326)
                               Gregory V. Demo (NY Bar No. 5371992)
                               Hayley R. Winograd (NY Bar No. 5612569)
                               10100 Santa Monica Blvd., 13th Floor
                               Los Angeles, CA 90067
                               Telephone: (310) 277-6910
                               Facsimile: (310) 201-0760
                               Email: jpomerantz@pszjlaw.com
                               ikharasch@pszjlaw.com
                               jmorris@pszjlaw.com
                               gdemo@pszjlaw.com
                               hwinograd@pszjlaw.com

                               -and-

                               HAYWARD PLLC

                               /s/ Zachery Z. Annable
                               Melissa S. Hayward
                               Texas Bar No. 24044908
                               MHayward@HaywardFirm.com
                               Zachery Z. Annable
                               Texas Bar No. 24053075
                               ZAnnable@HaywardFirm.com
                               10501 N. Central Expy, Ste. 106
                               Dallas, Texas 75231
                               Tel: (972) 755-7100
                               Fax: (972) 755-7110

                               Counsel for Highland Capital Management, L.P.

                               -and-




AGREED MOTION FOR CONTINUANCE OF HEARING                                         PAGE 3
 Case 21-03000-sgj Doc 65 Filed 02/11/21    Entered 02/11/21 10:55:03         Page 4 of 5




                               K&L GATES LLP

                               Artoush Varshosaz (TX Bar No. 24066234)
                               1717 Main Street, Suite 2800
                               Dallas, TX 75201
                               Tel: (214) 939-5659
                               artoush.varshosaz@klgates.com

                               Stephen G. Topetzes (pro hac vice)
                               1601 K Street, NW
                               Washington, DC 20006-1600
                               Tel: (202) 778-9328
                               stephen.topetzes@klgates.com

                               A. Lee Hogewood, III (pro hac vice)
                               4350 Lassiter at North Hills Ave., Suite 300
                               Raleigh, NC 27609
                               Tel: (919) 743-7306
                               Lee.hogewood@klgates.com


                               -and-

                               MUNSCH HARDT KOPF & HARR, P.C.

                               /s/ Davor Rukavina
                               Davor Rukavina, Esq.
                               Texas Bar No. 24030781
                               Julian P. Vasek, Esq.
                               Texas Bar No. 24070790
                               3800 Ross Tower
                               500 N. Akard Street
                               Dallas, Texas 75202-2790
                               Telephone: (214) 855-7500
                               Facsimile: (214) 978-4375

                               Counsel for Highland Capital Management Fund Advisors,
                               L.P., NexPoint Advisors, L.P., Highland Income Fund,
                               NexPoint Strategic Opportunities Fund, and NexPoint
                               Capital, Inc.




AGREED MOTION FOR CONTINUANCE OF HEARING                                             PAGE 4
 Case 21-03000-sgj Doc 65 Filed 02/11/21            Entered 02/11/21 10:55:03         Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on February 11, 2021, a true and correct copy of the
foregoing document was served via the Court’s CM/ECF system on all parties requesting such
service in this Adversary Proceeding.

                                              /s/ Zachery Z. Annable
                                              Zachery Z. Annable




AGREED MOTION FOR CONTINUANCE OF HEARING                                                      PAGE 5
